      Case 4:20-cv-00005-ELR Document 15 Filed 03/03/20 Page 1 of 17




                UNITED STATES DISTRICT COURT
                NORTHERN DISTRICT OF GEORGIA
                        ROME DIVISION

PUBLIC EMPLOYEES’ RETIREMENT
SYSTEM OF MISSISSIPPI, individually      No. 4:20-cv-00005-ELR
and on behalf of all others similarly
situated,
                                         CLASS ACTION
                 Plaintiff,

           v.

MOHAWK INDUSTRIES, INC.,
JEFFREY S. LORBERBAUM, FRANK
H. BOYKIN, GLENN R. LANDAU, and
WILLIAM CHRISTOPHER
WELLBORN,

                 Defendants.




MOTION OF THE PUBLIC EMPLOYEES’ RETIREMENT SYSTEM OF
  MISSISSIPPI FOR APPOINTMENT AS LEAD PLAINTIFF AND
   APPROVAL OF ITS SELECTION OF LEAD COUNSEL; AND
      MEMORANDUM OF LAW IN SUPPORT THEREOF
           Case 4:20-cv-00005-ELR Document 15 Filed 03/03/20 Page 2 of 17




                                         TABLE OF CONTENTS

                                                                                                                      Page

TABLE OF AUTHORITIES .................................................................................... ii

PRELIMINARY STATEMENT ...............................................................................1

FACTUAL BACKGROUND ....................................................................................3

ARGUMENT .............................................................................................................5

    I.     MISSISSIPPI SHOULD BE APPOINTED LEAD
           PLAINTIFF ...................................................................................................5

           A. Mississippi Has The Largest Financial Interest In The
              Relief Sought By The Class ..................................................................5

           B.     Mississippi Satisfies The Requirements of Rule 23..............................6

                  1.     Mississippi’s Claims Are Typical Of Those Of The
                         Class...............................................................................................6

                  2.     Mississippi Will Fairly And Adequately Protect The
                         Interests Of The Class....................................................................6

    II.    THE COURT SHOULD APPROVE MISSISSIPPI’S
           CHOICE OF COUNSEL ..............................................................................9

CONCLUSION ........................................................................................................11




                                                             i
           Case 4:20-cv-00005-ELR Document 15 Filed 03/03/20 Page 3 of 17




                                       TABLE OF AUTHORITIES

CASES                                                                                                          PAGE(S)

Belmont Holdings Corp. v. Suntrust Banks, Inc.,
   No. 1:09-cv-1185-WSD, 2009 WL 3188695 (N.D. Ga. Sept. 29, 2009) ............. 6

Plymouth Cty. Ret. Sys. v. Carter’s, Inc.,
   No. 1:08-CV-2940-JOF, 2009 WL 692141 (N.D. Ga. Mar. 13, 2009) ............ 6, 7

STATUTES

Securities Exchange Act of 1934, 15 U.S.C. § 78u-4.......................................passim

OTHER AUTHORITIES

Fed. R. Civ. P. 23 ....................................................................................................... 6

H.R. Conf. Rep. No. 104-369 (1995),
  reprinted in 1995 U.S.C.C.A.N. 730 (1995) ........................................................ 8




                                                             ii
       Case 4:20-cv-00005-ELR Document 15 Filed 03/03/20 Page 4 of 17




      The Public Employees’ Retirement System of Mississippi (“Mississippi”)

respectfully moves to: (i) appoint Mississippi as Lead Plaintiff pursuant to Section

21D(a)(3)(B) of the Securities Exchange Act of 1934 (the “Exchange Act”),

15 U.S.C. § 78u-4(a)(3)(B), as amended by the Private Securities Litigation Reform

Act of 1995 (the “PSLRA”); (ii) approve Mississippi’s selection of Bernstein

Litowitz Berger & Grossmann LLP (“Bernstein Litowitz”) as Lead Counsel for the

Class and Bondurant Mixson & Elmore, LLP (“Bondurant Mixson”) as Liaison

Counsel for the Class; and (iii) grant such other and further relief as the Court may

deem just and proper. In support of its motion, Mississippi shows the following.

                        PRELIMINARY STATEMENT

      On January 3, 2020, Mississippi filed the first and only complaint (the

“Complaint”) on behalf of itself and purchasers of the common stock of Mohawk

Industries, Inc. (“Mohawk” or the “Company”). Mississippi filed that Complaint to

recover the significant losses it and other Mohawk investors suffered because of the

fraud perpetrated by Mohawk and certain of its executive officers (collectively with

Mohawk, “Defendants”). The Complaint alleges that Defendants violated Sections

10(b) and 20(a) of the Exchange Act, and U.S. Securities and Exchange Commission

Rule 10b-5 promulgated thereunder by making material misrepresentations to

investors between April 28, 2017 and July 25, 2019, inclusive (the “Class Period”).
        Case 4:20-cv-00005-ELR Document 15 Filed 03/03/20 Page 5 of 17




Mohawk investors, including Mississippi, incurred significant losses when the

Company disclosed poor financial results and admitted that it had stuffed its

distribution channel with more inventory than it could sell.

      The PSLRA requires this Court to appoint the “most adequate plaintiff” to

serve as Lead Plaintiff. 15 U.S.C. § 78u-4(a)(3)(B)(i). That determination depends

on which movant has the “largest financial interest” in the relief sought and whether

that movant has made a prima facie showing that it meets the adequacy and typicality

requirements under Rule 23 of the Federal Rules of Civil Procedure (“Rule 23”). 15

U.S.C. § 78u-4(a)(3)(B)(iii)(I). As shown below, Mississippi is the “most adequate”

plaintiff by virtue of, among other things, the losses it incurred (approximately $15.9

million on a first-in, first out (“FIFO”) basis and approximately $14.7 million on a

last-in, first-out (“LIFO”) basis) on its purchases of 247,729 shares of Mohawk

common stock during the Class Period.1

      In addition to asserting the largest financial interest, Mississippi readily

satisfies the relevant requirements of Rule 23 because its claims are typical of all

Class members and it will fairly and adequately represent the Class. Mississippi is




1
 Mississippi’s PSLRA-required Certification was filed in conjunction with the
Complaint. See ECF No. 1-1. In addition, charts setting forth calculations of
Mississippi’s losses are attached to this motion as Exhibit A.

                                          2
       Case 4:20-cv-00005-ELR Document 15 Filed 03/03/20 Page 6 of 17




a paradigmatic Lead Plaintiff under the PSLRA: it is a sophisticated institutional

investor with a real financial interest in the litigation, whose prosecution of this

Action is managed by the Office of the Mississippi Attorney General. Indeed,

Mississippi is among the most experienced institutional investors in prosecuting

securities fraud, having recovered over $3.8 billion for injured investors.

Accordingly, Mississippi fully understands the Lead Plaintiff’s obligations to the

Class under the PSLRA and is willing and able to undertake those responsibilities to

ensure vigorous prosecution of this Action.

      Mississippi has further demonstrated its adequacy by selecting Bernstein

Litowitz and Bondurant Mixson to file the Complaint and serve as Lead and Liaison

Counsel, respectively. Accordingly, Mississippi respectfully requests that the Court

appoint it Lead Plaintiff and otherwise grant its motion.

                          FACTUAL BACKGROUND

      Headquartered in Calhoun, Georgia, Mohawk is a global manufacturer of

flooring products. The Complaint alleges that Mohawk inflated its revenue and

earnings via an illicit channel-stuffing scheme, thereby masking the severely

declining demand for its conventional flooring products. Throughout the Class

Period, Defendants made false and misleading statements about Mohawk’s sales

growth and the demand for the Company’s flooring products, repeatedly attributing



                                          3
        Case 4:20-cv-00005-ELR Document 15 Filed 03/03/20 Page 7 of 17




its strong sales and sales growth to legitimate factors. Defendants also falsely

attributed the Company’s increasing accounts receivables and rising inventory levels

to external factors like rising raw materials costs and inflation. As a result of these

misrepresentations, shares of Mohawk common stock traded at artificially inflated

prices during the Class Period.

      The truth emerged through a series of disclosures beginning on July 25, 2018,

when the Company reported quarterly financial results that were well below the

Company’s previous guidance range. Mohawk also announced that it would reduce

the production volumes of some of its conventional flooring products, signaling that

its sales channels were stuffed with more product than it could sell. On October 25,

2018, Mohawk again reported poor quarterly financial results, which Defendants

attributed, in part, to further manufacturing reductions that were required to control

inventory buildup. Then, on July 25, 2019, Mohawk reported that it was again

reducing production to control inventory levels and match its supply with customer

demand. These disclosures caused the price of Mohawk common stock to decline

precipitously.




                                          4
       Case 4:20-cv-00005-ELR Document 15 Filed 03/03/20 Page 8 of 17




                                  ARGUMENT

I.    MISSISSIPPI SHOULD BE APPOINTED LEAD PLAINTIFF

      Mississippi should be appointed Lead Plaintiff because it is the movant “most

capable of adequately representing the interests of class members.” 15 U.S.C. § 78u-

4(a)(3)(B)(i). When selecting a Lead Plaintiff, the PSLRA establishes a presumption

that the “most adequate plaintiff” is the movant with “the largest financial interest

in the relief sought by the class” and “otherwise satisfies the requirements of [Rule

23].” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I).

      A.     Mississippi Has The Largest Financial Interest In The Relief
             Sought By The Class

      Mississippi sustained losses of approximately $15.9 million when calculated

on a FIFO basis, and approximately $14.7 million when calculated on a LIFO basis,

on its Class Period purchases of 247,729 shares of Mohawk common stock. See

ECF No. 1-1; Ex. A. Mississippi is presently unaware of any other applicant seeking

Lead Plaintiff appointment that has a larger financial interest in the litigation.

Accordingly, Mississippi has the largest financial interest of any qualified movant

seeking Lead Plaintiff status and is the presumptive “most adequate plaintiff.” 15

U.S.C. § 78u-4(a)(3)(B)(iii).




                                            5
        Case 4:20-cv-00005-ELR Document 15 Filed 03/03/20 Page 9 of 17




      B.     Mississippi Satisfies The Requirements of Rule 23

      In addition to possessing the largest financial interest, Mississippi satisfies

Rule 23’s requirements. 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I)(cc). At the lead plaintiff

selection stage, only a preliminary showing that the lead plaintiff is adequate and its

claims are typical is necessary. See Belmont Holdings Corp. v. Suntrust Banks, Inc.,

No. 1:09-cv-1185-WSD, 2009 WL 3188695, at *2 (N.D. Ga. Sept. 29, 2009).

Mississippi unquestionably satisfies both requirements.

             1.     Mississippi’s Claims Are Typical Of Those Of The Class

      The typicality requirement is satisfied “when the lead plaintiff’s claims arise

from the same series of events and are based on the same legal theories as the claims

of other class members.” Plymouth Cty. Ret. Sys. v. Carter’s, Inc., No. 1:08-CV-

2940-JOF, 2009 WL 692141, at *2 (N.D. Ga. Mar. 13, 2009). Mississippi plainly

satisfies this requirement because, like all other Class members, it purchased

Mohawk common stock during the Class Period at prices artificially inflated by

Defendants’ materially false and misleading statements and suffered damages

thereby.

             2.     Mississippi Will Fairly And Adequately Protect The
                    Interests Of The Class

      Rule 23’s adequacy requirement is satisfied when a representative party

establishes that it “will fairly and adequately protect the interests of the class.” Fed.


                                           6
       Case 4:20-cv-00005-ELR Document 15 Filed 03/03/20 Page 10 of 17




R. Civ. P. 23(a)(4). To fairly and adequately represent the Class, a Lead Plaintiff

must have “no interests that conflict with other class members and [have] the

experience and resources to vigorously pursue the claims of the class.” Plymouth

Cty., 2009 WL 692141, at *3. Mississippi satisfies these elements because it is a

committed institutional investor with significant resources that has experience

serving as a fiduciary and possesses a substantial financial stake in the litigation,

which further bolsters Mississippi’s incentive and ability to vigorously represent the

Class. There are no facts to suggest any actual or potential conflict of interest or

other antagonism between Mississippi and other Class members.

      Further, based on its experience serving as Lead Plaintiff in other complex

securities class actions, Mississippi fully understands the Lead Plaintiff’s obligations

under the PSLRA, and is willing and able to undertake these responsibilities to

ensure the vigorous prosecution of this Action.           Mississippi has repeatedly

demonstrated its ability and expertise in serving as an extraordinarily qualified and

effective advocate on behalf of investors in securities class actions, including by

successfully prosecuting over 20 securities class actions since the passage of the

PSLRA. Those actions have resulted in combined recoveries of over $3.8 billion for

investors. See, e.g., In re Merck & Co. Securities, Derivative & “ERISA” Litigation,

No. 05-cv-1151 (D.N.J.) (recovering $1.06 billion); In re Bear Stearns Mortgage


                                           7
       Case 4:20-cv-00005-ELR Document 15 Filed 03/03/20 Page 11 of 17




Pass-Through Certificates Litigation, No. 08-cv-397 (S.D.N.Y.) (recovering $500

million); In re Schering-Plough Corporation/ENHANCE Securities Litigation, No.

08-cv-397 (D.N.J.) (recovering $473 million). Moreover, Mississippi benefits from

the resources and dedicated personnel of the Office of the Attorney General for the

State of Mississippi. These personnel are highly experienced in conducting and

supervising complex litigation and have repeatedly demonstrated their ability to

oversee counsel and successfully prosecute securities class actions under the

PSLRA.

      In addition, Mississippi is exactly the type of investor Congress sought to

empower to lead securities class actions through the PSLRA—an experienced and

committed institutional investor with a substantial interest in the litigation. See H.R.

Conf. Rep. No. 104-369, at *34 (1995), reprinted in 1995 U.S.C.C.A.N. 730, 733

(1995) (explaining that “increasing the role of institutional investors in class actions

will ultimately benefit shareholders and assist courts by improving the quality of

representation in securities class actions”).

      Last, Mississippi has demonstrated its adequacy through its selection of

Bernstein Litowitz to serve as Lead Counsel and Bondurant Mixson to serve as

Liaison Counsel to represent the Class. As discussed more fully below, Bernstein

Litowitz and Bondurant Mixson are highly qualified and experienced in securities


                                           8
       Case 4:20-cv-00005-ELR Document 15 Filed 03/03/20 Page 12 of 17




class action litigation. Accordingly, Mississippi satisfies the typicality and adequacy

requirements of Rule 23.

II.    THE COURT SHOULD APPROVE MISSISSIPPI’S CHOICE OF
       COUNSEL

       The Court should approve Mississippi’s selection of Bernstein Litowitz to

serve as Lead Counsel. Pursuant to 15 U.S.C. § 78u-4(a)(3)(B)(v), a movant shall,

subject to court approval, select and retain counsel to represent the class they seek

to represent, and the court should not disturb plaintiff’s choice of counsel unless it

is necessary to “protect the interests of the class.”             15 U.S.C. § 78u-

4(a)(3)(B)(iii)(II)(aa).

       Bernstein Litowitz is among the preeminent securities class action law firms

in the country. See Bernstein Litowitz’s Firm Résumé (attached hereto as Exhibit

B). Bernstein Litowitz served as co-lead counsel in In re WorldCom, Inc. Securities

Litigation, No. 02-cv-3288-DLC (S.D.N.Y.), in which settlements totaling more

than $6 billion—one of the largest recoveries in securities class action history—were

obtained for the Class. Bernstein Litowitz also secured a recovery of over $2.42

billion on behalf of the class in In re Bank of America Corp. Securities, Derivative

and ERISA Litigation, No. 09-md-2058-PKC (S.D.N.Y.), a $1.06 billion recovery

(inclusive of attorneys’ fees) for the class in In re Merck & Co. Securities, Derivative

& “ERISA” Litigation, No. 05-cv-1151 (D.N.J.), in which Mississippi served as co-

                                           9
       Case 4:20-cv-00005-ELR Document 15 Filed 03/03/20 Page 13 of 17




lead plaintiff, and a $730 million recovery in In re Citigroup Inc. Bond Litigation,

No. 08-cv-9522-SHS (S.D.N.Y.), for the benefit of the class.

      Other significant examples in which courts in this District have recognized

Bernstein Litowitz as adequate and qualified class counsel in securities class actions

include: In re Equifax Inc. Securities Litigation, No. 1:17-cv-03463-TWT (N.D. Ga.)

($149 million recovery, pending court approval) (“Equifax”); and City of Sunrise

Gen. Emps.’ Ret. Plan v. FleetCor Tech., Inc., No. 17-cv-2207-LMM (N.D. Ga.)

($50 million recovery, pending court approval) (“FleetCor”).

      Bernstein Litowitz and Bondurant Mixson have experience working together,

and are presently serving as counsel in both the Equifax and FleetCor actions

referenced above. Bondurant Mixson has substantial litigation experience in this

Court, including securities law and class action practice. Accordingly, Bondurant

Mixson is well qualified to represent the Class as Liaison Counsel.

      Thus, the Court may be assured that by granting this motion, the Class will

receive the highest caliber of legal representation. Accordingly, the Court should

approve Mississippi’s selection of Bernstein Litowitz as Lead Counsel for the Class

and Bondurant Mixson as Liaison Counsel for the Class.




                                         10
          Case 4:20-cv-00005-ELR Document 15 Filed 03/03/20 Page 14 of 17




                                  CONCLUSION

      For the reasons stated above, Mississippi respectfully requests that the Court:

(i) appoint Mississippi as Lead Plaintiff; (ii) approve Mississippi’s selection of

Bernstein Litowitz as Lead Counsel and Bondurant Mixson as Liaison Counsel for

the Class; and (iii) grant such other and further relief as the Court may deem just and

proper.

DATED: March 3, 2020                       /s/ H. Lamar Mixson
                                           H. Lamar Mixson
                                           Georgia Bar No. 514012
                                           Amanda Kay Seals
                                           Georgia Bar No. 502720
                                           BONDURANT MIXSON &
                                              ELMORE, LLP
                                           1201 West Peachtree Street NW
                                           Suite 3900
                                           Atlanta, GA 30309
                                           Telephone: (404) 881-4100
                                           Facsimile: (404) 881-4111
                                           mixson@bmelaw.com
                                           seals@bmelaw.com

                                           Liaison Counsel for Proposed Lead
                                           Plaintiff Public Employees’ Retirement
                                           System of Mississippi and Proposed
                                           Liaison Counsel for the Class


                                           Gerald H. Silk
                                           Avi Josefson
                                           Michael D. Blatchley
                                           BERNSTEIN LITOWITZ BERGER
                                            & GROSSMANN LLP

                                          11
Case 4:20-cv-00005-ELR Document 15 Filed 03/03/20 Page 15 of 17




                               1251 Avenue of the Americas
                               New York, NY 10020
                               Telephone: (212) 554-1400
                               Facsimile: (212) 554-1444
                               jerry@blbglaw.com
                               avi@blbglaw.com
                               michaelb@blbglaw.com

                               Counsel for Proposed Lead Plaintiff
                               Public Employees’ Retirement System of
                               Mississippi and Proposed Lead Counsel
                               for the Class




                              12
       Case 4:20-cv-00005-ELR Document 15 Filed 03/03/20 Page 16 of 17




                         Local Rule 7.1(D) Certification

      Pursuant to Local Rule 7.1(D), Northern District of Georgia, counsel for

Mississippi hereby certifies that the foregoing has been prepared with one of the font

and point selections approved by the Court in Local Rule 5.1, Northern District of

Georgia.



                                          /s/ H. Lamar Mixson
                                          H. Lamar Mixson
                                          Georgia Bar No. 514012
                                          BONDURANT MIXSON &
                                            ELMORE, LLP
                                          1201 West Peachtree Street NW
                                          Suite 3900
                                          Atlanta, GA 30309
                                          Telephone: (404) 881-4100
                                          Facsimile: (404) 881-4111
                                          mixson@bmelaw.com




                                         13
       Case 4:20-cv-00005-ELR Document 15 Filed 03/03/20 Page 17 of 17




                          CERTIFICATE OF SERVICE

      I hereby certify that on March 3, 2020, a copy of the foregoing Motion of the

Public Employees’ Retirement System of Mississippi for Appointment as Lead

Plaintiff and Approval of Its Selection of Lead Counsel; and Memorandum of Law

in Support Thereof was filed electronically and served by mail on anyone unable to

accept electronic filing. Notice of this filing will be sent by e-mail to all parties by

operation of the court’s electronic filing system or by mail to anyone unable to accept

electronic filing as indicated on the Notice of Electronic Filing. Parties may access

this filing through the court’s CM/ECF System.



                                           /s/ H. Lamar Mixson
                                           H. Lamar Mixson
                                           Georgia Bar No. 514012
                                           BONDURANT MIXSON &
                                             ELMORE, LLP
                                           1201 West Peachtree Street NW
                                           Suite 3900
                                           Atlanta, GA 30309
                                           Telephone: (404) 881-4100
                                           Facsimile: (404) 881-4111
                                           mixson@bmelaw.com




                                          14
